Citation Nr: 1031480	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-16 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the June 2005 Department of Veterans Affairs (VA) 
Regional Office (RO) decision denying an effective date earlier 
than November 20, 1997, for service connection for solar 
urticaria, which claim was based upon an assertion of clear and 
unmistakable error (CUE) in a July 1969 decision which had 
previously denied service connection for that disease, should be 
vacated.


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from January 1942 to December 
1945, February 1947 to February 1949, and May 1949 to November 
1952.

This appeal came before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board issued a 
decision in the appeal in February 2007.  The Veteran appealed 
that decision to the United States Court of Appeals for Veterans 
Claims (Court), and the Court, in a February 2009 Memorandum 
Decision, vacated the Board's decision and remanded the case for 
further action by the Board consistent with the Court's decision.

The appeal was previously advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  
The Board received a letter from the appellant's attorney, with a 
March 2009 statement from the Veteran's physician, to the effect 
that, for health reasons, advancement on the docket continued to 
be warranted.  The Board accordingly reviewed the case on an 
expedited basis, and denied the claim in April 2009.  The Veteran 
then again appealed the claim to the Court.  Following the 
issuance of the Memorandum Decision by the Court, the attorney 
filed a Withdrawal of Representation, with a copy to the Board, 
in May 2009.


FINDINGS OF FACT

1.  A June 2005 RO decision denied an effective date earlier than 
November 20, 1997, for service connection for solar urticaria, 
based on alleged CUE in a July 1969 decision.  

2.   By an April 16, 2009, decision, the Board denied an 
effective date earlier than November 20, 1997, for service 
connection for solar urticaria claimed based on CUE in the July 
1969 decision.  

3.  The Veteran in May 2009 filed a Notice of Appeal (NOA) of the 
April 16, 2009, Board decision with the Court.   

4.  The Veteran died on August [redacted], 2009.  At the time of the 
Veteran's death, his appeal was still pending in the Court.  

5.  In a November 2009 Memorandum Decision, the Court, citing 
Landicho v. Brown, 7 Vet. App. 42 (1994), dismissed the appeal to 
the Court for lack of jurisdiction due to the death of the 
Veteran, and ordered the April 16, 2009, decision of the Board to 
be vacated.  


CONCLUSION OF LAW

Vacating of the RO's June 2005 decision addressing the issue of 
entitlement to an effective date earlier than November 20, 1997, 
for service connection for solar urticaria based on CUE in the 
July 1969 decision, is warranted.  38 U.S.C.A. §§ 7103(c), 
7104(a) (West 2002); 38 C.F.R. § 20.904 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Citing Tobler v. Derwinski, 2 Vet. App. 8, 11 (1991), the Court 
in Landicho v. Brown, supra, concluded that a filing of a notice 
of appeal (NOA) with the Court renders the appealed Board 
decision nonfinal.  The Court in Landicho further held that 
pursuant to 38 C.F.R. § 20.1104, because the Board decision had 
subsumed the appealed RO decision, that RO decision was also 
rendered nonfinal by the NOA filing.  Id.  The Court in Landicho 
ultimately found, based on this non-finality of underlying 
decisions by virtue of NOA filing, that it had authority to 
vacate the underlying Board decision based on the Veteran's 
death, and did so vacate.  The Court in Landicho then directed 
the Board to vacate the underlying RO decisions.  Id., at 54, 55.  

In the present case, the Board in an April 16, 2009, decision 
denied an effective date earlier than November 20, 1997, for 
service connection for solar urticaria, with that claim based 
upon the appellant's assertion that clear and unmistakable error 
had been committed in the a July 1969 decision which had 
previously denied service connection for that disorder.  

The Veteran in May 2009 entered a timely pro se Notice of Appeal 
with the Court.  However, on August [redacted], 2009, he died.  

Citing Landicho, supra, the Court by a November 2009 Memorandum 
Decision dismissed the appeal to the Court for lack of 
jurisdiction and ordered that the appealed April 16, 2009, Board 
decision be vacated.  

Pursuant to Landicho¸ upon the Court's order to vacate the April 
16, 2009, Board decision, the Board is required to vacate the 
underlying RO decision, so as to ensure that the Board decision 
and underlying RO decision have no preclusive effect in the 
adjudication of any future claim by a survivor of the Veteran.  
Accordingly, pursuant to the decision of the Court, the Board 
hereby vacates the June 2005 RO decision to the extent it denied 
an effective date earlier than November 20, 1997, for service 
connection for solar urticaria.


ORDER

The June 2005 RO decision denying an effective date earlier than 
November 20, 1997, for service connection for solar urticaria, is 
vacated.  



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



[Copy of VA Form 4597, Appeal Rights, attached to Decision]


